Investor Presentation Data as of June 30, 2013 (unless otherwise noted) Ticker Symbol: FULT (NASDAQ) §This presentation may contain forward-looking statements with respect to Fulton Financial Corporation’s financial condition, results of operations and business.Do not unduly rely on forward- looking statements.Forward-looking statements can be identified by the use of words such as “may,” “should,” “will,” “could,” “estimates,” “predicts,” “potential,” “continue,” “anticipates,” “believes,” “plans,” “expects,” “future,” “intends” and similar expressions which are intended to identify forward-looking statements. §Forward-looking statements are not guarantees of future performance and are subject to risks and uncertainties, some of which are beyond the Corporation’s control and ability to predict, that could cause actual results to differ materially from those expressed in the forward-looking statements. The Corporation undertakes no obligation, other than as required by law, to update or revise any forward- looking statements, whether as a result of new information, future events or otherwise. §A discussion of certain risks and uncertainties affecting the Corporation, and some of the factors that could cause the Corporation’s actual results to differ materially from those described in the forward- looking statements, can be found in the sections entitled “Risk Factors” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” in the Corporation’s Annual Report on Form 10-K for the year ended December 31, 2012, and the Quarterly Reports on Form 10-Q for the quarters ended March 31, 2013 and June 30, 3013, which have been filed with the Securities and Exchange Commission and are available in the Investor Relations section of the Corporation’s website (www.fult.com) and on the Securities and Exchange Commission’s website (www.sec.gov). §The Corporation uses certain non-GAAP financial measures in this presentation. These non-GAAP financial measures are reconciled to the most comparable GAAP measures at the end of this presentation. Forward-Looking Statements 2 About Us §Mid-Atlantic financial holding company §6 community banks / 5 states §Fulton Financial Advisors §Fulton Mortgage Company §270 community banking offices §Asset size:$17.0 billion §3,800 team members (3,620 FTEs) §Shares outstanding:193.7 million §Market capitalization:$ 2.2 billion §Book value per share: $10.48 §Tangible book value per share (1): $7.72 3 (1) Non-GAAP based financial measure.Please refer to the calculation and management’s reason for using this measure on the slide titled “Non-GAAPReconciliation” at the end of this presentation. A Valuable Franchise 4 1. Earnings Per Share (EPS) Growth 2. Quality Loan Growth 3. Improve Asset Quality 4. Core Deposit / Household Growth 5. Spread Management / Net Interest Margin 6. Increase Return on Average Assets (ROA) 7. Increase Return on Average Equity (ROE) 8. Expense Management Corporate Priorities 5 Priorities: EPS 1.EPS Growth üQ2 2013 Diluted EPS : 21 cents Up 5.0% compared to Q1 2013 and Q2 2012 6 Diluted Earnings Per Share (Quarterly) 7 Income Statement Summary 8 2. Quality Loan Growth ü Average loans up 2.2% compared to Q1 2013 and up 4.7% compared to Q2 2012 üThird consecutive quarter of solid growth Priorities: Earning Asset Growth 9 Average Loans 10 International Bancshares Corp. People’s United Financial, Inc. Prosperity Bancshares, Inc. Susquehanna Bancshares, Inc. TCF Financial Corporation UMB Financial Corporation Umpqua Holdings Corporation Valley National Bancorp Webster Financial Corporation Wintrust Financial Corporation Associated Banc-Corp BancorpSouth, Inc. BOK Financial Corporation City National Corporation Commerce Bancshares, Inc. Cullen/Frost Bankers, Inc. F.N.B. Corporation FirstMerit Corporation Hancock Holding Company IBERIABANK Corporation Peer Group* 11 *Fulton’s Peer group as of June 30, 2013 12 Note: 2007 through 2012 represents December year-over-year change in ending loans. 06/30/13 represents June 30, 2013 over December 31, 2012 change in ending loans. *Comprised of the 50 largest publicly traded domestic banks/thrifts in assets size as of December 31,2012.Excludes credit card companies. Source:SNL Financial LC 3. Improve Asset Quality Priorities: Credit Metrics 13 Non-accrual Loans to Loans 14 *Comprised of the 50 largest publicly traded domestic banks/thrifts in assets size as of December 31,2012.
